Citation Nr: 1511568	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  98-00 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial rating greater than 10 percent for right hand synovitis.

3.  Entitlement to an initial rating greater than 10 percent for right wrist synovitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran had active service from October 1979 to September 1987.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The claims on appeal were remanded by the Board in June 2006 and August 2011.  The Veteran was provided VA examinations in April 2013 so as to address the current nature and etiology of his GERD and right hand/wrist disabilities.  Therefore, the Board finds that the AOJ has substantially complied with the August 2011 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals VA treatment records dated from January 2010 to July 2013, which were considered by the agency of original jurisdiction (AOJ) in the most recent adjudication of the Veteran's claims in July 2013, as well as a February 2015 brief from the Veteran's representative addressing the issues on appeal.  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal while the Veteran's VBMS file does not contain any documents at this time.


FINDINGS OF FACT

1.  The record evidence shows the Veteran's service-connected GERD has been manifested by epigastric distress/dyspepsia, dysphagia, pyrosis, regurgitation, and substernal pain throughout the appeal period; however, these symptoms have been intermittent and not shown to be consistently chronic or concurrent with each other; nor have his symptoms been severe enough to be productive of considerable impairment of health.  

2.  The record evidence reflects that the Veteran's service-connected right wrist synovitis is manifested by subjective complaints of pain, stiffness, and giving way in the wrist, with medical evidence of dorsiflexion limited to more than 15 degrees and palmar flexion to more than zero degrees, including as a result of pain, repetitive motion, and/or flare-ups of pain.  

3.  The record evidence shows that the Veteran's right wrist muscle strength and sensation is intact and additional functional limitation due to pain and other symptoms is not shown to any degree which warrants a higher rating.  

4.  The record evidence reflects that the Veteran's service-connected right hand synovitis is manifested by subjective complaints of pain, numbness, and weakness in the hand and fingers, with objective evidence of trigger fingers variously affecting his index, long, and ring fingers.  

5.  There is no evidence of ankylosis in any of the right fingers or joints but there is limitation of motion shown in each finger at various times during this appeal.  

6.  The evidence does not reflect that, when attempting to oppose the fingers to his thumb, there is a gap of one or more inches between the thumb pad and fingers or a gap of one or more inches between the fingertips of the right index and long fingers and the proximal transverse crease of the palm, even when considering pain and other functional impairment.  



CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.114, Diagnostic Code (DC) 7346 (2014).

2.  The criteria for an initial rating greater than 10 percent for right wrist synovitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5299-5215 (2014).

3.  The criteria for an initial rating greater than 10 percent for right hand synovitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5230-5299 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In this case, the Veteran has appealed with respect to the propriety of the initially assigned rating for his GERD and right hand/wrist disabilities from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the Veteran's claims for service connection for GERD and right hand/wrist disabilities were granted and initial ratings assigned in the December 2005 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating assigned to his GERD and right hand/wrist disabilities, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

Relevant to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records and post-service reports of private and VA treatment.  Moreover, the Veteran's statements in support of his increased rating claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified by the Veteran.

The Veteran was afforded VA examinations in conjunction with his GERD claim in November 1998, May 2006, and April 2013, and his right hand/wrist claim in August 1997, August 2005, August 2006, and April 2013, all of which are adequate to decide the increased rating claims on appeal.  In this regard, neither the Veteran nor his representative has alleged that the examination reports are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected GERD and right hand/wrist disabilities, as they include interviews with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claims and no further examination is necessary.

In summary, the Board finds that all reasonable efforts have been undertaken by VA with respect to this appeal and no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R.
 § 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

GERD

The evidence of record shows the Veteran complained of frequent indigestion at his June 1987 separation examination and was diagnosed with GERD after service.  After an August 2005 VA examiner opined that the Veteran's GERD was related to his military service, the RO granted service connection for GERD and assigned a 10 percent rating.  See 38 C.F.R. § 4.114, DC 7346 (effective January 29, 1998).  The Veteran perfected an appeal as to the propriety of the initial 10 percent rating.  Accordingly, the Board will consider whether a rating higher than 10 percent is warranted since January 29, 1998.  See Hart, 21 Vet. App. at 505.  

DC 7346, which provides the rating criteria for hiatal hernia, provides for a 60 percent rating for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is assigned if there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  With two or more of the symptoms for the 30 percent evaluation of less severity, a 10 percent rating in warranted.

VA treatment records dated from February 1997 to August 1998 show the Veteran consistently complained of nausea and reflux symptoms.  In February and March 1997, he reported a one year history of mid epigastric discomfort and dyspepsia, which he reported were improved by various medications, including NSAIDs and Prilosec.  Thereafter, in May and August 1998, he variously complained of occasional vomiting/regurgitation, with varying abdominal and chest pain, which were also improved with medication.  Despite the foregoing, the Veteran consistently denied experiencing dysphagia, hematemesis, and melena, and he reported having a stable weight.  

At the November 1998 VA examination, the Veteran reported that his symptoms included daily nausea, throwing up once every two weeks or so, and severe reflux symptoms, especially when he lying down without elevating his head.  He denied any change in his weight, bowel movements with black, tarry or red, bloody stools, or hematemesis.  Objective examination revealed a soft abdomen with some tenderness to palpation in the left upper quadrant.  There was, however, no rebounding, guarding, or palpable organomegaly or masses.  

VA treatment records dated from December 1998 through 2006 reflect that the Veteran's medications were repeatedly changed as they caused increased nausea.  In December 1998, he reported continued nausea, heartburn, and occasional reflux and vomiting, but he denied experiencing dysphagia, chest pain, or weight loss.  In 1999 and 2000, he reported similar, continued symptoms of nausea, heartburn, vomiting/regurgitation and continued to deny experiencing dysphagia, weight loss, as well as anorexia or blood in his stools.  In January 2000, he reported a two month history of abdominal cramping, which appeared after exercising but resolved after treatment.  Notably, in February 2001, the Veteran reported having severe dyspepsia; however, continued complaints of dyspepsia are not reflected in the record.  Subsequent treatment records dated through 2006 show the Veteran's active problem list included GERD and noted continued symptoms of heartburn and regurgitation.  See VA treatment records dated December 2000, November 2002, and June 2003.  

At the May 2006 VA examination, the Veteran reported that certain foods cause nausea.  He also reported that his medication helped control his symptoms fairly well and he denied experiencing any melena or hematocheszia.  The VA examiner noted that the Veteran was a poor historian and that it was difficult to get a history from him; therefore, the examination report does not contain any additional information regarding the nature and severity of the Veteran's GERD symptoms at that time.  Objective examination revealed the Veteran was an adequately nourished male, with a nontender, nondistended abdomen, with no palpable organomegaly or masses.  

VA treatment records dated from November 2006 to July 2012 show the Veteran consistently denied experiencing bloody stool, melena, abdominal pain, nausea, vomiting, hematuria, indigestion, or unexpected weight loss.  In January 2008, the Veteran reported experiencing episodic dysphagia, with food getting stuck which required vomiting.  However, in February 2012, he denied having any difficulty swallowing and the examining physician noted that his GERD was improving.  In October 2011, he reported having right flank pain, which was associated with nausea; however, his right flank pain was attributed to a right ureter stone, not his GERD.  In July 2012, he reported worsening heartburn lately, with constipation, but he denied experiencing other GERD symptoms.  

At the April 2013 VA examination, the Veteran reported that his GERD symptoms had worsened since his gastric sleeve surgery in January 2012 but that he continued taking medication two times a day.  He reported that his symptoms included pyrosis (heartburn), reflux, regurgitation, sleep disturbance due to esophageal reflux, and nausea.  

After careful review of the evidence, the Board finds the Veteran's GERD symptoms do not more closely approximate the criteria for a 30 percent rating under DC 7346.  In making this determination, the Board notes that the Veteran has been shown to complain of symptoms contemplated by the 30 percent rating under DC 7346, including epigastric distress (dyspepsia), dysphagia (difficulty swallowing), pyrosis (heartburn), regurgitation, and substernal pain; however, with the exception of regurgitation, these symptoms have been intermittent, at best, and not shown to be consistently chronic or concurrent with each other, as contemplated by the 30 percent rating.  In addition, the Board finds that the Veteran's symptoms have not been severe enough to be productive of considerable impairment of health, which is also required for the 30 percent rating.  Overall, the medical evidence of record shows the Veteran's GERD is variously manifested by nausea, reflux symptoms, and vomiting/regurgitation, with additional, occasional symptoms of pyrosis (heartburn), dyspepsia - which is defined as impairment of the power or function of digestion; usually applied to epigastric discomfort following meals, see DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 576 (30th ed. 2003), dysphagia, and pain in his chest and abdomen.  The evidence shows the Veteran's combination of symptoms vary in frequency and severity, and have been shown to be managed by various medications throughout the pendency of this claim and appeal.  As such, the Board finds that the criteria for a rating in excess of 10 percent for GERD under DC 7346 are not met.

The Board has considered whether the Veteran is entitled to a separate or higher rating under other potentially applicable diagnostic codes; however, 38 C.F.R. § 4.113 provides that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Additionally, 38 C.F.R. § 4.114 indicates that ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not be combined with each other.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  Therefore, as the Veteran's GERD is evaluated under DC 7346, he is not entitled to a higher or separate rating under any other potentially applicable diagnostic code.

Finally, the Board finds there is no basis for staged rating of the GERD disability, pursuant to Hart, 21 Vet. App. at 505, as the lay and medical evidence shows the Veteran's service-connected GERD has been consistently manifested by symptoms that more nearly approximate a 10 percent rating throughout the appeal period.  Indeed, as noted above, while the Veteran has manifested the symptoms contemplated by the 30 percent rating at different point during the appeal period, the evidence does not show concurrent symptoms, which resulted in a considerable impairment of health, at any point during the appeal to warrant a rating higher than 10 percent.  

In making this determination, the Board also has considered the Veteran's contentions with respect to the nature of his service-connected GERD disability and notes that he is competent to describe certain symptoms associated with his disability.  However, in evaluating this claim, the Board finds that the most competent, credible, and probative evidence regarding the severity of the GERD disability is the medical evidence of record which considers the Veteran's reported symptoms, including the frequency and severity thereof, but also provides clinical evaluation of the disability, as well as evaluation of functional impairment caused thereby.  Given the foregoing, the Board finds the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 10 percent for service-connected GERD.  As such, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Right Hand and Wrist

The Veteran's service treatment and personnel records reflect that he was a boxer during service.  The Veteran asserts that his in-service boxing resulted in various problems with his right hand, including his fingers locking up, swelling and loss of range of motion in his hand.  The Veteran was diagnosed with synovitis of the right hand at the August 2005 VA examination, which the examiner opined was related to his military service.  Accordingly, in the December 2005 rating decision, the RO granted service connection for right hand and wrist synovitis 38 C.F.R. § 4.71a, DC 5299-5215, effective September 30, 1996.  The Veteran perfected an appeal as to the propriety of the initially assigned 10 percent rating by filing a timely notice of disagreement and substantive appeal, from which the current appeal arises.  In July 2013, the RO awarded a separate 10 percent rating for chronic right hand synovitis under DC 5230-5229, effective September 30, 1996, while continuing the 10 percent rating assigned for right wrist synovitis under DC 5299-5215.  Because the Veteran continuously has sought a rating in excess of 10 percent for his service-connected right hand/wrist disability since the award of service connection, the Board will consider whether a rating higher than 10 percent is warranted for the right hand and wrist disabilities since September 30, 1996.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and 99.  38 C.F.R. § 4.27 (2014). 

The hyphenated diagnostic code assigned for the service-connected right wrist disability in this case indicates that an unlisted wrist disability, under DC 5299, was the service-connected disorder, while the residual condition (to which the Veteran's service-connected right wrist disability is rated by analogy) is limitation of motion of the wrist, which is evaluated under DC 5215.

The hyphenated diagnostic code assigned for the service-connected right hand disability in this case indicates that an unlisted hand disability, under DC 5299, was the service-connected disorder, while the residual condition (to which the service-connected right hand/finger disability is rated by analogy) is limitation of motion of the ring or little finger, which is evaluated under DC 5230.   

The pertinent evidence of record includes VA examination reports dated August 1997, August 2005, August 2006, and April 2013, as well as VA treatment records dated from June 1996 to September 2004 (as there are no relevant treatment records dated earlier or later than those dates).  

VA treatment records dated from June 1996 to February 1997 show the Veteran reported having bilateral hand symptoms, with objective evidence of problems affecting his hands and fingers.  In June 1996, the Veteran reported having chronic pain, numbness, and weakness, with trigger fingers bilaterally.  Objective examination revealed he had full extension of his 10 fingers, with full flexion in eight fingers (although the specific fingers were not specified).  There was full opposition and flexion of both thumbs, but there was moderate joint pain with all of movements bilaterally.  His hands were nontender, without evidence of swelling, and the examiner noted that his hand pain was located primarily in the metacarpal phalangeal (MP/MCP) and proximal interphalangeal (PIP) joints of the fingers, when present.  The examiner also noted there was some triggering of the right middle finger on examination.  The assessment was chronic synovitis.  

In January 1997, the Veteran complained of pain, numbness, and swelling in both hands.  The objective findings are somewhat illegible but appear to reflect that there was tenderness with triggering.  Nevertheless, the impression was trigger fingers in fingers two through four in both hands, as well as possible carpal tunnel syndrome versus cervical radiculopathy.  The Veteran was afforded a nerve conduction study in February 1997 but the findings are also illegible; however, the August 1997 VA examiner noted that the study was within normal limits.  In March 1997, objective examination of the Veteran's extremities revealed full range of motion in his fingers, and the examiner noted the Veteran could make a fist bilaterally.  There was mild tenderness to palpation in the PIP and MCP joints bilaterally, but the examiner noted there was no synovitis noted, as there was no obvious joint swelling or osteophytes.  From March 1997 to June 2003, the Veteran's active problem list included degenerative joint disease of the hands, although an x-ray showing degenerative changes is not included in the record until the August 2006 VA examination.  

At the August 1997 VA examination, the Veteran reported having numbness and tenderness in both hands, with stiffness in his wrists and fingers in the morning.  He reported that he was unable to lift a gallon of milk because of giving way in his wrists, and he also reported decreased range of motion in his fingers.  He reported that he was recently issued bilateral wrist splints to use at night, which improved his swelling and discomfort.  Objective examination revealed swollen hands with triggering of the long fingers.  There was obvious deformity with medial deviation of the distal IP joint of the right index finger, as well as tenderness over both wrists with palpation.  The Veteran's right wrist range of motion included flexion to 45 degrees, extension to 50 degrees, supination to 80 degrees, and pronation to 90 degrees.  The Veteran's range of motion of the MCP joint of the index and ring finger was zero to 90 degrees, zero to 85 degrees in the long finger, and zero to 100 degrees in the little finger.  The PIP joints were limited from zero to 80 degrees in the index finger, zero to 60 degrees in the long finger, zero to 85 degrees in the ring finger, and zero to 105 degrees in the little finger.  The DIP joints were limited from zero to 50 degrees in the index finger, zero to 20 degrees in the long finger, and zero to 60 degrees in the ring and little fingers.  Sensory examination was normal in all fingers, except the right index finger, which was 2/5.  

A May 2001 VA treatment record reflects that the Veteran had a one centimeter tender nodule on the flexor tendon of the middle finger overlying the PIP joint.  No additional information was noted regarding the right hand, fingers, or wrist at that time.  In November 2002, the Veteran was noted to have trigger finger in the ring finger, which he reported was a little worse, with additional pain at the extensor surface of the forearm.  In January 2003, he was noted to have trigger finger in the right ring and middle fingers, which were not improved with splints.  See also February, April, and September 2003 and September 2004 VA treatment records.  

At the August 2005 VA examination, the Veteran complained of swelling and loss of range of motion throughout his right hand, with occasional numbness, and the examiner noted he had triggering in his right long and ring fingers.  Objective examination revealed some erythema and swelling along the dorsal aspect of the hand, which was consistent with extensor tenosynovitis.  The Veteran had difficulty making a full fist, as he was a few millimeters from touching the tips of his finger towards his palmar crease.  There was palpable tenderness over the A1 poly region of the long and ring fingers.  There was also active triggering of the fingers, with locking, although he could extend his fingers through the triggering.  There was normal sensation throughout the hand but his grip strength was limited to 3/5 due to pain.  

At the August 2006 VA examination, the Veteran complained of pain across his wrists and forearms, which he reported radiated into his hands regularly and measured an 8/10.  He reported having flare-ups of pain on a daily basis after his regular activities, which were manifested by increased pain, stiffness, weakness, lack of endurance and locking hands.  He reported using splints and forearm tennis straps, which helped the symptoms but did not alleviate them.  Notably, the Veteran denied any symptoms isolated to his fingers but stated his symptoms encompass his entire wrist and hand.  Objective examination revealed the Veteran's wrist range of motion included radial deviation to 20 degrees, ulnar deviation to 25 degrees, flexion to 10 degrees, extension to 40 degrees, supination to 85 degrees, and pronation to 70 degrees, all with pain and muscle guarding throughout.  There was tenderness across the volar aspect of the wrist and along the forearm flexor muscles.  There was, however, normal sensation and no gross deformity or swelling.  

Range of motion of all fingers included full flexion to make a fist, full extension and ability to oppose the thumb to the index, long, ring, and little finger.  The VA examiner stated that, with repetitive activity, there was likely increased pain, weakness, and lack of endurance, with loss of five to ten degrees of motion across the wrist.  There was no evidence of palpable triggering or locking across the fingers.  X-rays of the hands revealed degenerative joint disease and the diagnosis was bilateral wrist synovitis.  

At the April 2013 VA examination, the Veteran reported experiencing continued pain in his right wrist, with flare-ups during which he is unable to lift or grab heavy objects.  He reported using a wrist brace and taking medication for pain.  Objective examination revealed palmar flexion limited to 40 degrees, with pain at 30 degrees, and dorsiflexion limited to 45 degrees with pain.  Repetitive movement revealed palmar flexion limited to 20 degrees and dorsiflexion limited to 45 degrees.  There was tenderness to palpation in the wrist but there was normal muscle strength in flexion and extension of the wrist.  The examiner stated that the Veteran's functional impairment included less movement than normal, weakened movement and painful movement.  He also noted that, with plantar flexion, there was pain, weakness, less movement than normal, plus an additional loss of 20 degrees in plantar flexion due to pain and weakness during flare-us.  However, the examiner noted that the right wrist disability does not impact the Veteran's ability to work.  

With respect to the right hand, the Veteran reported experiencing continued pain and swelling in all fingers and the hand, with flare-ups during which is drops objects because of pain and avoids holding objects.  There was limitation of motion, with pain in the ring, index, little, and long fingers with a gap between the thumb pad and fingers measuring less than one inch.  There was also a gap between the fingertips and proximal transverse crease of the palm that measured less than one inch.  There was also limitation of extension, with pain, in the index and long finger by no more than 30 percent.  The Veteran was able to perform repetitive motion, which resulted in additional pain, weakness, and lessened movement than normal, but there was no additional limitation of motion in his ring, index, long, and little fingers, as the gap measured less than one inch between the thumb pad and fingers, as well as between the fingertips and proximal transverse crease of the palm.  The examiner noted, however, that, if his fingers were used repeatedly over time, the Veteran can have an additional loss of 10 degrees because of pain and weakness.  

Before addressing each claim, the Board notes that the Veteran is right-handed and, thus, his service-connected right wrist and hand disabilities affect his major extremity.  

The Board also notes that, when evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Turning to the merits of the right wrist claim, the Board notes that, under DC 5215, a 10 percent disability rating is warranted where there is limitation of motion of the wrist of the major hand manifested by dorsiflexion limited to less than 15 degrees and palmar flexion limited in line with the forearm.  Higher ratings are available under DC 5214 if there is ankylosis of the wrist.  

The pertinent evidence of record reflects that the Veteran's right wrist disability is manifested by subjective complaints of pain, stiffness, and giving way, with flare-ups during which he is unable to lift or grab heavy objects.  There has been objective evidence of tenderness over the wrist but normal sensation and muscle strength and no gross deformity or swelling.  The preponderance of the evidence shows the Veteran's right wrist symptoms result in limitation of motion; however, his range of motion has been consistently limited between 40 and 45 degrees in palmar flexion, as reflected at the August 1997 and April 2014 VA examinations.  The Board notes the Veteran's flexion was limited to 10 degrees due to pain at the August 2006 VA examination; however, this degree of limitation is not otherwise reflected in the evidence of record, including as a result of pain.  Indeed, the evidence reflects that, at the April 2014 VA examination, pain resulted in limitation of flexion to 30 degrees and repetitive motion resulting in a 20 degree limitation.  

Despite the evidence of limitation of motion in the right wrist, the Board finds that DC 5215 does not assist the Veteran in obtaining a rating higher than 10 percent, as that is the maximum evaluation available under that code.  Nevertheless, the Board notes that the evidence discussed above does not show symptoms that warrant a compensable rating under DC 5215, as the Veteran has consistently demonstrated dorsiflexion to more than 15 degrees and palmar flexion to more than zero degrees, i.e., where the wrist is limited in line with the forearm, including as a result of pain, repetitive motion, and/or flare-ups of pain.  See 38 C.F.R. § 4.71a, Plate I.  As a result, the Board finds that the 10 percent rating currently assigned contemplates the painful, limited motion, as well as weakness, swelling, and other symptoms the Veteran experiences in his right wrist, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this context, the Board further notes that there is no lay or medical evidence that shows the Veteran experiences any additional impairment as a result of his service-connected right wrist disability beyond what is contemplated by the 10 percent rating currently assigned.  Therefore, the Board finds that an increased rating is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca. 

The Board has evaluated the Veteran's right wrist disability under all other potentially applicable DCs to determine whether he can be rated higher than 10 percent.  The Veteran has never been diagnosed with or been shown to have ankylosis (immobility and consolidation) of the right wrist, including between 20 and 30 degrees in dorsiflexion, in any degree of palmar flexion, or in any other position.  Therefore, DC 5214 does not assist the Veteran in obtaining a higher disability rating.  After careful review of the available diagnostic codes and the medical evidence of record, the Board finds there are no other DCs that provide a basis to assign higher disability rating than that currently assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Additionally, the evidence of record does not reflect that there are any scars associated with the Veteran's right wrist disability; therefore, a separate, compensable rating is not warranted for any scar.  

In evaluating the right wrist disability, the Board finds notes that the lay and medical evidence regarding the Veteran's disability have been relatively consistently throughout the pendency of the claim and appeal and, thus, a staged rating is not warranted in this case.  See Hart, 21 Vet. App. at 505.

In summary, the Board finds the preponderance of the evidence is against assigning an initial rating greater than 10 percent for the Veteran's service-connected right wrist synovitis, and, as such, the benefit-of-the-doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Turning to the merits of the right hand/finger claim, the Board notes that, during the course of this appeal, VA revised DCs 5216-5230, which pertain to ankylosis and limitation of motion of fingers.  See 67 Fed. Reg. 48784 -48787 (July 26, 2002).  The revisions became effective August 26, 2002. 

When, as here, the governing laws or regulations change during the pendency of an appeal, the most favorable version generally will be applied.  This determination depends on the facts of each case.  VAOGCPREC 11-97 at 2 (Mar. 25, 1997).  Whichever version applies, all evidence on file must be considered, but the amended version shall apply only prospectively to periods from and after the effective date of the amendment.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The prior version shall apply to periods preceding the amendment but may also apply after the effective date of the amendment.  VAOGCPREC 3-2000 (Apr. 10, 2000); see also 38 U.S.C.A. § 5110(g) (a liberalizing law shall not be earlier than the effective date thereof)); 38 C.F.R. § 3.114.

The Board notes that the July 2013 rating decision, which granted the separate rating for the right hand/finger synovitis, was issued after the amendment of the regulations.  In granting the separate 10 percent rating, the RO advised the Veteran that his increased rating was based upon painful motion pursuant to 38 C.F.R. § 4.59, but also advised him of the criteria for a higher rating under the old and amended criteria.  As such, the Veteran is not prejudiced by the Board's reference to and consideration of both sets of criteria in the adjudication of his claim herein.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993). 

Prior to August 26, 2002, there were no ratings for limitation of motion of individual fingers (or even multiple fingers); rather, there were ratings for fingers that were ankylosed, either favorably or unfavorably, or were amputated.  However, the regulations states that, with only one joint of a digit ankylosed or limited in its motion, the determination will be made on the basis of whether motion is possible to within 2 inches (5.1 centimeters) of the medial transverse fold of the palm; when so possible, the rating will be favorable ankylosis, otherwise unfavorable.

Under the revised regulations, effective since August 26, 2002, DCs 5216 through 5227 evaluate ankylosis of the individual and multiple digits, while DCs 5228 through 5230 evaluate limitation of motion of the individual digits.  Regarding limitation of motion, Note (1) after DC 5215 provides in relevant part that for digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of 0 to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion.  Note (5) after DC 5215 states that, if there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluations.  

Under DC 5228, a noncompensable rating is assigned when the limitation of motion in the thumb is manifested by a gap of less than one inch between the thumb pad and the finger, with the thumb attempting to oppose the fingers.  A 10 percent rating is warranted for a gap of one to two inches between the thumb pad and the finger, with the thumb attempting to oppose the finger.  A 20 percent rating is warranted with a gap of more than two inches.  

Regarding the index or long finger, under DC 5229, a noncompensable rating is warranted when there is a gap of less than one inch between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  A compensable rating requires more severe limitation of motion.  

Regarding the ring or little finger, under DC 5230, only noncompensable ratings are assigned.  

The pertinent evidence of record reflects that the Veteran's right hand disability is manifested by subjective complaints of pain, numbness, and weakness in the hand and fingers, with evidence of trigger fingers variously affecting his index, long, and ring fingers.  There is also objective evidence of tenderness to palpation of the various finger joints and a deformity with medial deviation of the distal IP joint of the right index finger; however, despite this evidence, as well as the evidence of multiple trigger fingers, the Veteran is able to demonstrate movement in his fingers, albeit limited movement.  

In March 1997 and at the August 2006 VA examination, the Veteran demonstrated full flexion and extension in all fingers to make a fist, with the ability to oppose the thumb to the index, long, ring, and little fingers.  He also demonstrated full extension in his right fingers in June 1996, but his range of motion was limited in flexion in some fingers, although the specific fingers were not specified.  However, there was full opposition and flexion of both thumbs.  In August 1997, there was normal range of motion in the MCP joints of each finger, with the exception of the long finger, which was limited by five degrees (i.e., to 85 degrees).  In August 1997, there was also evidence of limited motion in the PIP and DIP joints of all fingers, with the exception of the PIP joint in the little finger which had normal range of motion.  

At the August 2005 VA examination, the Veteran had difficulty making a full fist, but he was only a few millimeters from touching the tips of his finger towards his palmar crease.  His grip strength was limited to 3/5 due to pain.  

Likewise, at the April 2013 VA examination, there was limitation of motion, with pain in the ring, index, little, and long fingers; however, the gap between the thumb pad and fingers, as well as between the fingertips and proximal transverse crease of the palm, measured less than one inch.  There was also limitation of extension, with pain, in the index and long finger, but by no more than 30 percent.  The Veteran was able to perform repetitive motion, which resulted in additional pain, weakness, and lessened movement than normal, but there was no additional limitation of motion demonstrated.  The examiner noted, however, that, if his fingers were used repeatedly over time, the Veteran can have an additional loss of 10 degrees because of pain and weakness.  

Applying these facts to the rating criteria in effect prior to and after August 26, 2002, as detailed above, the Board finds that a rating higher than 10 percent is not warranted for his right hand/finger disability at any point during the appeal period.  In making this determination, the Board notes at the outset that, while the evidence shows the Veteran has manifested limitation of motion in his fingers at various points during the appeal period, including in August 1997, August 2005, and April 2013, his right hand/finger disability has not been manifested by ankylosis, or symptoms that rise to the level of ankylosis, at any time during the appeal period, as he has consistently demonstrated movement in all of his fingers throughout the appeal period.  In this regard, the Board notes that ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  As a result, the Board finds that the criteria prior to August 2002 for rating the fingers do not apply in the Veteran's case, as the evidence does not show that his right hand synovitis has been manifested by ankylosis of any of the fingers or that his symptoms rose to the level of ankylosis or amputation of any fingers.  Likewise, DCs 5216 through 5227, which have been effective since August 26, 2002, do not apply to the Veteran's claim, as they evaluate ankylosis of the individual and multiple digits.  

After reviewing the evidence, the Board finds that DC 5228 does not assist the Veteran in obtaining a higher rating.  Indeed, while the evidence reflects there was limitation of motion in the right thumb in August 1997 and April 2013, the evidence does not reflect that, when attempting to oppose the fingers to his thumb, there was a gap of one or more inches between the thumb pad and finger, to warrant a 10 or 20 percent rating.  Indeed, in August 1997, his right thumb MCP joint was limited to 60/80 degrees, and in April 2013, there was a gap of less than one inch, including as a result of pain.  

Similarly, the Board finds that DC 5229 does not assist the Veteran in obtaining a higher rating.  As noted, the Veteran has manifested limitation of motion in his right index and long fingers at certain points during the appeal period.  In August 1997, the MCP joint of the long finger was limited by five degrees, and the PIP joints in the index and long finger were limited to 80 and 60 degrees (out of 100), respectively, while the DIP joints in those fingers were limited to 50 and 20 degrees (out of 70-80), respectively.  While this evidence shows mild to moderate limitation of motion in the Veteran's right index and long finger joints, because this evidence is not described in terms of whether the distance between the fingertips of the right index and long fingers and the proximal transverse crease of the palm is one inch or more, the Board is unable to determine if such limited movement warranted a rating higher than 10 percent under DC 5229 at that time.  Nevertheless, the Board notes that, at the most recent VA examination in April 2013, the gap between the fingertips of the right index and long fingers and the proximal transverse crease of the palm was less than one inch, including as a result of pain.  

The Board also notes that, while the Veteran also has demonstrated limited motion in his right ring and little fingers, only noncompensable ratings are assignable under DC 5230, which do not assist the Veteran in obtaining a higher rating for his service-connected right hand/finger disability.  Therefore, even when considering the Veteran's limitation of motion of his fingers individually and collectively, the Board finds a rating higher than 10 percent is not warranted, including as a result of pain.  In this context, the Board notes that, throughout this appeal, the Veteran has described symptoms of pain, numbness, and weakness in the hand and fingers and that painful motion has been noted on objective examination, including after repetitive motion.  Even with pain and after repetitive motion, the Veteran has demonstrated movement in his hand/fingers which warrants a noncompensable rating under the applicable DCs.  

The Board notes that the April 2013 VA examiner stated that, if the Veteran's fingers were used repeatedly over time, he may have an additional loss of 10 degrees because of pain and weakness.  Even when considering the functional impairment described by the April 2013 VA examiner, and as otherwise reflected in the record (i.e., painful motion) the Board finds that the overall functional impairment/loss/limitation caused by the Veteran's right hand/finger disability more nearly approximates the level of severity contemplated by the 10 percent rating currently assigned.  Indeed, the evidence does not show symptoms that more nearly approximate the level of severity required for the assignment of the next higher rating (i.e., limitation of motion of the thumb or long or ring fingers that is manifested by a gap of one to two inches (2.1 to 5.1 cm) between the thumb pad and the fingers or the fingers and the proximal transverse crease of the palm).  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 202.

The Board has evaluated the Veteran's right hand disability under all other potentially applicable diagnostic codes, to determine whether he can be rated higher than 10 percent.  As noted, the Veteran has never been diagnosed with or been shown to have ankylosis (immobility and consolidation) of the right hand or fingers and, thus, the rating criteria in effect prior to August 2002, as well as DCs 5216 through 5227, which have been effective since August 26, 2002, do not assist the Veteran in obtaining a higher disability rating.  After careful review of the available diagnostic codes and the medical evidence of record, the Board finds there are no other DCs that provide a basis to assign higher disability rating than that currently assigned.  See Schafrath, 1 Vet. App. at 589.  

In evaluating the right hand/finger disability, the Board notes that the lay and medical evidence regarding the Veteran's disability have been relatively consistent throughout the pendency of the appeal.  Thus, a staged rating is not warranted in this case.  See Hart, 21 Vet. App. at 505.

In summary, the Board finds the preponderance of the evidence is against assigning an initial rating greater than 10 percent for the Veteran's service-connected right hand/finger synovitis, and, as such, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, 1 Vet. App. at 49.  

The Board has contemplated whether the claims on appeal should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  The Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 38 C.F.R. 
§ 3.321 is a three-step inquiry. 

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, the Veteran is considered to have an exceptional disability picture and the Board must determine whether the disability results in factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has compared carefully the level of severity and symptomatology of the Veteran's GERD, right wrist, and right hand/finger disabilities with the established criteria found in the rating schedule, and the Board finds that the Veteran's disabilities are fully addressed by the rating criteria under which it is rated.  Specifically, the rating criteria contemplate epigastric distress, reflux, and regurgitation, as well as his painful, limited right wrist and hand/finger motion.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected GERD, right wrist, and right hand disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's overall disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. 

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional gastrointestinal or musculoskeletal impairment that has not been attributed to his service-connected GERD, right wrist, and right hand disabilities.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met and referral of these claims for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board finally has considered whether a claim for a TDIU has been raised by the record evidence.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, there is no lay or medical evidence of record showing that the Veteran's service-connected GERD, right wrist, or right hand disabilities affect his ability to obtain or maintain substantially gainful employment.  In fact, the physicians who conducted the April 2013 VA examinations noted that neither the GERD nor the right wrist disabilities impact the Veteran's ability to work and there is no functional loss or impairment caused by the right hand/finger disability.  Nevertheless, the Board finds that any affect the Veteran's service-connected disabilities have on his employability is contemplated by the current ratings assigned.  As such, the evidence does not show that the Veteran is unemployable due to his service-connected GERD, right wrist, and right hand disabilities, and further discussion of a TDIU is not necessary.


ORDER

Entitlement to an initial rating greater than 10 percent for GERD is denied.  

Entitlement to an initial rating greater than 10 percent for right wrist synovitis is denied.  

Entitlement to an initial rating greater than 10 percent for right hand synovitis is denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


